Opinion issued January 28, 2010








In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00267-CV



KRISTINA GAARE, Appellant

V.

EMMANUEL DWAYNE TAYLOR, Appellee



On Appeal from the County Court at Law No. 1
 Brazos County, Texas
Trial Court Cause No. 08-000450-CV-CCL1



MEMORANDUM OPINION	Appellant, Kristina Gaare, has failed to timely file a brief.  See Tex. R. App. P.
38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
	We dismiss the appeal for want of prosecution for failure to timely file a brief. 
We deny all pending motions.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.